 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TONY BLACKMAN,                                      Case No.: 3:19-cv-02221-JAH-JLB
     CDCR #V-22349,
12
                                        Plaintiff,       ORDER
13
                          vs.                            1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       AS BARRED BY 28 U.S.C. § 1915(g)
     E. BENYARD, et al.,                                 [ECF No. 2]
16
                                     Defendants.
17                                                       AND
18
                                                         (2) DISMISSING CIVIL ACTION
19                                                       WITHOUT PREJUDICE FOR
                                                         FAILURE TO PAY FILING FEE
20
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
21
22         Plaintiff Tony Blackman, currently incarcerated at Richard J. Donovan
23   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, filed this
24   civil rights action pursuant to 42 U.S.C. § 1983 in the Eastern District of California on
25   November 14, 2019. See Compl., ECF No. 1.
26         On November 20, 2019, United States Magistrate Judge Stanley A. Boone
27   transferred the action to the Southern District of California pursuant to 28 U.S.C.
28   § 1406(a), after determining Plaintiff’s claims are alleged against RJD officials and arose
                                                     1
                                                                               3:19-cv-02221-JAH-JLB
 1   at RJD. See ECF No. 6. Plaintiff did not pay the civil filing fee required to commence a
 2   civil action when he filed suit, and Judge Boone did not rule on his Motion to Proceed In
 3   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) before transfer. See ECF No. 2.
 4         Plaintiff’s Complaint is practically illegible and almost incomprehensible, but as
 5   far as the Court can decipher, he appears to allege that more than 100 RJD officials have
 6   “wrongfully rejecte[ed],” “confiscated” and cancelled his grievances, see ECF No. 1 at 6,
 7   and have refused to “double-cell” him with white, black, or Mexican inmates “in his
 8   weight division,” based on their “extreme fear of losing there [sic] power.” Id. at 4. 6. In
 9   other portions of his pleading, Plaintiff claims unidentified “tower control officers” cut
10   their “TV cameras and tape recorder[s] … so people can’t have [] proof [of] who[’]s
11   wrong or right behind state prison close[d] doors,” id. at 4‒‒and he contends he is being
12   falsely imprisoned on criminal charges filed against him in LA County Superior Court
13   due to “discrimination,” “hate crimes,” and as part of a “cover up.” Id. at 4‒5.
14   I.    Motion to Proceed IFP
15         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
16   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
17   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
18   of a filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
19   § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
20   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
21   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
22                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
23
                  appeal in a court of the United States that was dismissed on the
24                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
25
                  imminent danger of serious physical injury.
26
27   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
28   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
                                                   2
                                                                               3:19-cv-02221-JAH-JLB
 1         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
 2   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
 3   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
 4   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
 5   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
 6   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
 7   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
 8   before and after the statute’s effective date.” Id. at 1311.
 9         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
10   which were dismissed on the ground that they were frivolous, malicious, or failed to state
11   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
12   district court styles such dismissal as a denial of the prisoner’s application to file the
13   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
14   (9th Cir. 2008); see also El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
15   (noting that when court “review[s] a dismissal to determine whether it counts as a strike,
16   the style of the dismissal or the procedural posture is immaterial. Instead, the central
17   question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure
18   to state a claim.’”) (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
19         Once a prisoner has accumulated three strikes, he is simply prohibited by section
20   1915(g) from pursuing any other IFP civil action or appeal in federal court unless he
21   alleges he is facing “imminent danger of serious physical injury.” See 28 U.S.C.
22   § 1915(g); Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
23   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger
24   of serious physical injury’ at the time of filing.”).
25   II.   Application to Plaintiff
26         As an initial matter, the Court has reviewed Plaintiff’s Complaint as carefully as
27   possible given its illegibility, and has ascertained that it does not contain any “plausible
28   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
                                                    3
                                                                                 3:19-cv-02221-JAH-JLB
 1   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Instead, as noted
 2   above, Plaintiff’s Complaint seeks to sue more than 100 RJD officials as a group for
 3   “wrongfully reject[ing]” and “cancel[ling] [his] appeal grievance complaint,” see Compl.
 4   at 6, placing him on “property restriction,” subjecting him to “false imprisonment,” and
 5   for failing to properly “double-cell” him as part of a racial conspiracy against him. Id. 3‒
 6   6. None of Plaintiff’s allegations plausibly suggest, however, that he faced any imminent
 7   danger at the time of filing either because his grievances were allegedly handled
 8   improperly, his access to property was restricted, or because his current housing
 9   assignment places him at any risk whatsoever.
10         And while Defendants typically carry the burden to show that a prisoner is not
11   entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in some instances, the district court
12   docket may be sufficient to show that a prior dismissal satisfies at least one on the criteria
13   under § 1915(g) and therefore counts as a strike.” Id. at 1120. That is the case here.
14         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
15   No. 3:05-cv-00452–MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
16   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
17   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
18   notice of proceedings in other courts, both within and without the federal judicial system,
19   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
20   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
21   n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
22   v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
23         Thus, this Court takes judicial notice that Plaintiff, Tony Blackman, identified as
24   CDCR Inmate #V-22349, has had at least six prior prisoner civil actions dismissed on the
25   grounds that they were frivolous, malicious, or failed to state a claim upon which relief
26   may be granted. They are:
27         (1) Blackman v. Hartwell, et al., Civil Case No. 1:99-cv-05822-REC-HGB
           (E.D. Cal. Jan. 19, 2001) (Findings and Recommendations [“F&R”] re
28
                                                   4
                                                                                3:19-cv-02221-JAH-JLB
 1         Dismissal of Action) (ECF No. 9 at 2) (“[T]he court recommends dismissal
           of the claims made in the original complaint with prejudice for failure to state
 2
           a federal claim upon which the court could grant relief.”); (E.D. Cal. March
 3         12, 2001) (Order Adopting F&R “in full” and dismissing action “for failure
           to state a claim upon which relief can be granted.”) (ECF No. 10 at 2) (strike
 4
           one);
 5         2)    Blackman v. Medina, Civil Case No. 3:05-cv-05390-SI (N.D. Cal.
 6         March 13, 2006) (Order of Dismissal without leave to amend pursuant to 28
           U.S.C. § 1915A) (ECF No. 5 at 5) (“[N]either the complaint nor the amended
 7         complaint state a claim upon which relief may be granted.”) (strike two);
 8         3)     Blackman v. Variz, Civil Case No. 3:06-cv-06398-SI (N.D. Cal. Dec.
 9         18, 2006) (Order of Dismissal per 28 U.S.C. § 1915A) (ECF No. 5 at 5)
           (“[N]either the complaint nor the amended complaint state a claim upon which
10         relief may be granted.”) (strike three);
11         4)     Blackman v. Taxdahl, et al., Civil Case No. 1:04-cv-06389-AWI-LJO
12         (E.D. Cal. Feb. 27, 2007) (F&R to Dismiss Action without leave to amend for
           “fail[ure] to state a claim for relief under section 1983.”) (ECF No. 8 at 5);
13         (E.D. Cal. May 18, 2007) (Order Adopting F&R “in full” and “Dismissing
14         Entire Action.”) (ECF No. 9) (strike four);
           5)      Blackman v. Mantel, et al., Civil Case No. 3:07-cv-02609-SI (N.D. Cal.
15
           Sept. 5, 2007) (Order of Dismissal per 28 U.S.C. § 1915A) (ECF No. 4 at 4)
16         (“[T]his action is dismissed without leave to amend because the complaint
           fails to state a claim upon which relief may be granted.”) (strike five); and
17
           6)     Blackman v. Evans, et al., Civil Case No. 1:06-cv-00081-GSA (E.D.
18         Cal. Feb. 3, 2009) (Order Dismissing Action, with prejudice, “based on
19         plaintiff’s failure to state any claims upon which relief may be granted under
           section 1983.”) (ECF No. 18 at 2) (strike six).
20
21         Accordingly, because Plaintiff has, while incarcerated, accumulated more than
22   three “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he
23   faced imminent danger of serious physical injury at the time he filed his Complaint, he is
24   not entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at
25   1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
26   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
27   prisoners with a history of abusing the legal system from continuing to abuse it while
28   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
                                                  5
                                                                               3:19-cv-02221-JAH-JLB
 1   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
 2   III.   Conclusion and Order
 3           For the reasons set forth above, the Court:
 4          1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
 5   U.S.C. § 1915(g);
 6          2)    DISMISSES this action without prejudice for failure to pay the full statutory
 7   and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a);
 8          3)    CERTIFIES that an IFP appeal from this Order would be frivolous and
 9   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See
10   Coppedge v. United States, 369 U.S. 438, 445 (1962); Gardner v. Pogue, 558 F.2d 548,
11   550 (9th Cir. 1977) (indigent appellant is permitted to proceed IFP on appeal only if
12   appeal would not be frivolous); and
13          4)    DIRECTS the Clerk of Court to close the file.
14          IT IS SO ORDERED.
15
16   Dated: January 21, 2020
17                                               Hon. John A. Houston
                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                   6
                                                                                3:19-cv-02221-JAH-JLB
